PER CURIAM.
William Fox, pro se, appeals a final judgment dismissing with prejudice his fourth amended complaint against appellee Ronald E. Jones, as well as an earlier non-final order dismissing Counts III and IV of his third amended complaint against the same appellee.1
Having given due consideration to the issues raised by this appeal, we are of the opinion that appellant has failed to adequately state a cause of action against Jones under any legal theory and that the legal insufficiencies will not be cured by further amendment.
Accordingly, the final judgment is affirmed.
AFFIRMED.
ANSTEAD, GLICKSTEIN and HURLEY, JJ., concur.

. Rita M. Loeffler and Florence E. Fox were named in the complaint as defendants. However the complaint was not dismissed as to them and consequently their status Is immaterial to our determination of this appeal.